DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, 13, 31, 38, 48, and 55 are objected to because of the following informalities:  
Claim 1 [line 5] recites ‘viewport’; however, it should recite - - a viewport - -.
Claim 1 [line 10] recites ‘identity’; however, it should recite - - an identity - -.
Claim 1 [line 10] recites ‘the person in the viewport of the augmented reality device’; however, it should recite - - the person - -.
Claim 1 [lines 12, 19] recites ‘the field of view in the viewport’; however, it should recite - - the field of view - -.
Claim 1 [line 16] recites ‘the user of the augmented reality device of the augmented reality system’; however, it should recite - - the user - -.
Claim 1 [line 20] recites ‘the determination’; however, it should recite - - a determination - -.
Claim 11 [line 3] recites ‘travel history’; however, it should recite - - a travel history - -.
Claim 13 [line 4] recites ‘mood’; however, it should recite - - a mood - -.
Claim 31 [line 6] recites ‘viewport’; however, it should recite - - a viewport - -.
Claim 31 [line 11] recites ‘identity’; however, it should recite - - an identity - -.
Claim 31 [line 11] recites ‘the person in the viewport of the augmented reality device’; however, it should recite - - the person - -.
Claim 31 [lines 14, 20] recites ‘the field of view in the viewport’; however, it should recite - - the field of view - -.
Claim 31 [line 17] recites ‘the user of the augmented reality device of the augmented reality system’; however, it should recite - - the user - -.
Claim 31 [line 21] recites ‘the determination’; however, it should recite - - a determination - -.
Claim 38 [line 3] recites ‘mood’; however, it should recite - - a mood - -.
Claim 48 [line 3] recites ‘viewport’; however, it should recite - - a viewport - -.
Claim 48 [line 8] recites ‘identity’; however, it should recite - - an identity - -.
Claim 48 [line 8] recites ‘the person in the viewport of the augmented reality device’; however, it should recite - - the person - -.
Claim 48 [lines 10, 16] recites ‘the field of view in the viewport’; however, it should recite - - the field of view - -.
Claim 48 [line 14] recites ‘the user of the augmented reality device of the augmented reality system’; however, it should recite - - the user - -.
Claim 48 [line 18] recites ‘the determination’; however, it should recite - - a determination - -.
Claim 55 [line 2] recites ‘mood’; however, it should recite - - a mood - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7, 10-11, 13, 31, 33-35, 38, 48, 50-52 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites:
[line 8], a stored data set
[lines 10, 12], the data set
[line 11], the data set associated with the identity of the person

It is unclear whether the recited data sets are intended to be the same or different data sets.  For the purpose of examination, these limitations are interpreted as:
[line 8], a first stored data set
[lines 10, 12], a second data set
[line 11], a third data set data set associated with the identity of the person

Claim 1 further recites:
[line 13], at least one trigger word sequence
[line 14], a trigger word sequence associated with another person
[line 18], a trigger word sequence of the one or more trigger word sequences
[line 20], the trigger word sequence

It is unclear how the recited trigger word sequences are intended to relate.  For the purpose of examination, these limitations are interpreted as:
[line 13], at least one first trigger word sequence
[line 14], a second trigger word sequence associated with another person
[line 18], a third trigger word sequence of the one or more trigger word sequences
[line 20], a fourth trigger word sequence

Regarding claims 31 and 48, claims 31 and 48 contain substantially similar limitations to those found in claim 1.  Consequently, claims 31 and 48 are rejected for the same reasons.

Regarding claims 3-4, 7, 10-11, 13, 33-35, 38, 50-52 and 55, claims 3-4, 7, 10-11, 13, 33-35, 38, 50-52 and 55 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  Claims 3, 4, 7, 33, 35, and 50-52 further recite data set limitations and are likewise rejected and interpreted.  Claims 3, 4, 33, 34, 50, and 51 further recite trigger word sequence limitations and are likewise rejected and interpreted.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10, 13, 31, 33, 35, 38, 48, 50, 52, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Eidam et al. (US 9990814 B1, published 06/05/2018), hereinafter Eidam, in view of Brown et al. (US 20140306994 A1, published 10/16/2014), hereinafter Brown.

Regarding claim 31, Eidam teaches the claim comprising:
An augmented reality system with a customizable user interface comprising: a memory; an augmented reality device configured to be worn by a user; and one or more processors configured to cause the augmented reality system to (Eidam Figs. 1-9; col. 2 [line 45], the present disclosure is directed to systems and methods for automatically providing alerts to employees of a business or other organization; the alerts can be used to communicate certain notifications to a customer of the business or an individual who is interacting with the other organization; the alerts can be displayed on a headset of an augmented reality (AR) electronic device; col. 5 [line 1], the AR device can also be an AR headset that may be worn by a user; col. 5 [line 52], the example electronic computing device 102 can be an AR device, such as an AR headset; col. 15 [line 34], as illustrated in the example of FIG. 9, electronic computing device 102 includes at least one central processing unit (“CPU”) 902, a system memory 908; col. 16 [line 26], the mass storage device 914 and/or the RAM 910 also store software instructions, that when executed by the CPU 902, cause the electronic computing device 102 to provide the functionality of the electronic computing device 102 discussed in this document):
provide a user interface in viewport of the augmented reality device, wherein the augmented reality device is configured to be worn by a user and the viewport provides a field of view to the user (Eidam Figs. 1-9; col. 3 [line 48], when the augmented reality device receives the checklist, the checklist can be displayed on the AR headset; col. 5 [line 1], the AR device can also be an AR headset that may be worn by a user; col. 5 [line 5], the AR headset can include a wearable computer, a camera and an optical display; the wearable computer can also include voice recognition capability, permitting the user to direct the wearable computer via voice commands; the wearable computer can also include biometric capability such as facial recognition, retinal scan capability, finger print scan capability, and/or voice print analysis capability; the optical display reflects projected images and also permits the user to see through the display; col. 12 [line 29], he checklist of notice or disclaimer items is projected on the headset display of the AR device so the banker can view the checklist at the same time the banker is looking at the customer);
access automatically a stored data set to populate the user interface in response to a person (Eidam Figs. 1-9; col. 3 [line 26], if the customer is identified by name or an account number is mentioned, a determination can be made as to whether the customer already has a mortgage with the bank and wants to refinance the mortgage or whether the customer is applying for a new mortgage; when the augmented reality device receives the checklist, the checklist can be displayed on the AR headset; col. 6 [line 42], the banker can initiate the banking software application and obtain the customer profile from server computer 104; the banker can use the customer's name or an account number for the customer to obtain the customer profile from server computer 104; col. 12 [line 29], the checklist of notice or disclaimer items is projected on the headset display of the AR device so the banker can view the checklist at the same time the banker is looking at the customer), 
wherein accessing the data set includes determining identity of the person in the viewport of the augmented reality device and accessing the data set associated with the identity of the person, wherein the data set includes one or more trigger word sequences presented alongside the field of view in the viewport, wherein the one or more trigger word sequences includes at least one trigger word sequence that is different from a trigger word sequence associated with another person (Eidam Figs. 1-9; col. 2 [line 45], the alerts can be in the form of a checklist of notification items that provides keywords or phrases corresponding to a notification that is to be communicated to the customer; col. 3 [line 57], the checklist can comprise a list of words or phrases that provide hints to the banker as to a notice or disclaimer to be communicated to the customer; for the new mortgage application, examples of the words or phrases in the checklist can include such items as initial interest rate, changes to interest rates, application costs, closing costs, late payments, and foreclosure alert; col. 4 [line 4], when the banker discusses a checklist item with the customer, the vocal recognition software can detect that the checklist item is being discussed; the banker can ask for the notice or disclaimer to be displayed; the banker can verbally say “Access” and a checklist item; col. 4 [line 34], the server computer can track the notices and disclaimers that are sent to the AR device and that are communicated to the customer; col. 4 [line 46], the server computer can also annotate customer files to provide a history of communications between the customer and the banker and to verify that a required notice or disclaimer was communicated to the customer; col. 9 [line 40], the server computer can customize a display of disclaimer items to be discussed based on a profile and history of the customer; if the customer has already opened a checking account with the bank, the customer may have already been informed about one or more of the disclaimer items; the one or more disclaimer items that have been previously discussed with the customers can be left off the checklist display 400 so that the banker does not discuss a disclaimer item that has been previously communicated to the customer (the one or more trigger word sequences includes at least one trigger word sequence that is different from a trigger word sequence associated with another person); col. 12 [line 29], the checklist of notice or disclaimer items is projected on the headset display of the AR device so the banker can view the checklist at the same time the banker is looking at the customer);
capture audio from the user of the augmented reality device of the augmented reality system (Eidam Figs. 1-9;  col. 3 [line 26], a conversation between the banker and the customer can be monitored using vocal recognition software on the AR device; col. 5 [line 5], the wearable computer can also include voice recognition capability, permitting the user to direct the wearable computer via voice commands; col. 6 [line 49], the example vocal recognition module 204 can recognize words from spoken audio and identify keywords and phrases from live and recorded speech; the keywords can be predetermined based on types of interactions expected between the banker and the customer); 
determine whether the captured audio includes a trigger word sequence of the one or more trigger word sequences presented alongside the field of view in the viewport; identify an action element mapped to a trigger word sequence based on the determination; and update the user interface based on the identified action element (Eidam Figs. 1-9; col. 2 [line 45], the alerts can be in the form of a checklist of notification items that provides keywords or phrases corresponding to a notification that is to be communicated to the customer; col. 4 [line 4], when the banker discusses a checklist item with the customer, the vocal recognition software can detect that the checklist item is being discussed; the banker can ask for the notice or disclaimer to be displayed; the banker can verbally say “Access” and a checklist item; the vocal recognition software can detect that the checklist item and command to “access” have been spoken and send the checklist item to the server computer; the server computer can then send the notice or disclaimer corresponding to the checklist item to the AR device; the AR device can then display the notice or disclaimer on the AR headset so that the banker can read aloud the notice or disclaimer to the customer; col. 4 [line 21], when the checklist is displayed to the banker on the AR headset, a checkbox can appear to the left of each checklist item; the vocal recognition software can detect when a notice or disclaimer is communicated to the customer and can check the checkbox when a determination is made that the notice or disclaimer is communicated to the customer; col. 4 [line 58], the alert displayed on the AR device can also take the form of one or more reminders; each reminder can be a word or a phrase that can remind the banker to communicate a notice or disclaimer to the customer; instead of displaying a checklist of items to be discussed, serial reminders can be displayed on the AR device; after the notices or disclaimers for APR have been communicated, another reminder can be displayed; col. 12 [line 35], the banker can say the notice or disclaimer item and the vocal recognition software can detect that the notice or disclaimer item is selected; col. 12 [line 59], at operation 716, the notice or disclaimer corresponding to the notice or disclaimer item selected is displayed on the headset display of the AR device; col. 13 [line 43], after a detection is made in operation 722 that the notice or disclaimer has been communicated to the customer, the checkbox to the left of the notice or disclaimer item corresponding to notice or disclaimer is checked; the next notice or disclaimer item can change color, change to a different font, such as a bold font, flash or otherwise be highlighted to indicate that the notice or disclaimer item is to be used next).
However, Eidam fails to expressly disclose access automatically a stored data set to populate the user interface in response to a person being visually detected in the viewport of the augmented reality device.  In the same field of endeavor, Brown teaches:
access automatically a stored data set to populate the user interface in response to a person being visually detected in the viewport of the augmented reality device (Brown Figs. 1-6; [0026], mobile device 19 comprises a head-mounted display device (HMD) that provides an augmented reality environment or a mixed reality environment to an end user of the HMD (e.g., for controlling applications running on the HMD); the HMD may comprise a video see-through and/or an optical see-through system; [0048], FIGS. 4A-4C provide examples of various augmented reality environments in which one or more virtual billboards (or holographic displays) associated with different people within an environment may be generated and displayed to an end user of an HMD; [0049], FIG. 4A depicts one embodiment of an augmented reality environment 400 in which one or more virtual billboards may be displayed; augmented reality environment 400 includes a first person associated with a first mobile device 29 and a second person associated with a second mobile device 28; as viewed by the second person using the second mobile device 28, a first virtual billboard 414 may be displayed to the second person including a first set of personalized information; [0059], the first mobile device may be detected within the distance of the origin device via GPS coordinates associated with the first mobile device, or via image recognition of the particular person within a field of view of the HMD and corresponding depth information associated with the particular person captured by the origin device; [0060], the first mobile device may be detected by identifying the particular person associated with the first mobile device within a field of view of an HMD; images of the field of view of the HMD may be captured using a capture device, such as capture device 20 in FIG. 3, and facial recognition techniques may be applied to the images in order to identify the particular person within the field of view of the HMD; [0061-0062], in step 506, a first set of personalized information associated with a virtual billboard is generated; [0068], images corresponding with a field of view of an HMD may be captured using a capture device, such as capture device 20 in FIG. 3, and facial recognition techniques may be applied to the images in order to identify the one or more persons within the field of view of the HMD)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated access automatically a stored data set to populate the user interface in response to a person being visually detected in the viewport of the augmented reality device as suggested in Brown into Eidam.  Doing so would be desirable because a person may be looking for something or someone in particular, but not know exactly where to find it or who can help them find it.  If the person spends too much time looking, they may become discouraged and leave.  Thus, there is a need to facilitate the real-time sharing of personalized information between persons within proximity to each other who have varying degrees of acquaintance (see Brown [0018]).  Additionally, accessing stored data in response to visual detection would provide a faster, more reliable, and more secure method of identifying individuals in comparison to Eidam’s vocal recognition of personally identifiable information (see Eidam col. 3 [line 26]) or manual entry (see Eidam col. 6 [line 42]).  Brown’s automatically identifying individuals detected in the viewport would improve the system of Eidam by simplifying and speeding customer interaction, thereby increasing the value of the system to a business.

Regarding claims 1 and 48, claims 1 and 48 contain substantially similar limitations to those found in claim 31.  Consequently, claims 1 and 48 are rejected for the same reasons.

Regarding claim 3, Eidam in view of Brown teaches all the limitations of claim 1, further comprising:
wherein accessing the data set to populate the user interface further comprises: parsing the captured audio to identify a trigger word sequence (Eidam Figs. 1-9;  col. 3 [line 26], a conversation between the banker and the customer can be monitored using vocal recognition software on the AR device; col. 5 [line 5], the wearable computer can also include voice recognition capability, permitting the user to direct the wearable computer via voice commands; col. 4 [line 4], when the banker discusses a checklist item with the customer, the vocal recognition software can detect that the checklist item is being discussed; the banker can ask for the notice or disclaimer to be displayed; the banker can verbally say “Access” and a checklist item; col. 6 [line 49], the example vocal recognition module 204 can recognize words from spoken audio and identify keywords and phrases from live and recorded speech; the keywords can be predetermined based on types of interactions expected between the banker and the customer)

Regarding claims 33 and 50, claims 33 and 50 contain substantially similar limitations to those found in claim 3.  Consequently, claims 33 and 50 are rejected for the same reasons.

Regarding claim 7, Eidam in view of Brown teaches all the limitations of claim 1, further comprising:
wherein updating the user interface based on the identified action element further comprises: querying one or more data sources associated with the action element; populating the data set based on results of the queried one or more data sources. (Eidam Figs. 1-9;  col. 3 [line 26], a conversation between the banker and the customer can be monitored using vocal recognition software on the AR device; col. 5 [line 5], the wearable computer can also include voice recognition capability, permitting the user to direct the wearable computer via voice commands; col. 4 [line 4], when the banker discusses a checklist item with the customer, the vocal recognition software can detect that the checklist item is being discussed; the banker can ask for the notice or disclaimer to be displayed; the banker can verbally say “Access” and a checklist item; the vocal recognition software can detect that the checklist item and command to “access” have been spoken and send the checklist item to the server computer; the server computer can then send the notice or disclaimer corresponding to the checklist item to the AR device; the AR device can then display the notice or disclaimer on the AR headset so that the banker can read aloud the notice or disclaimer to the customer; col. 12 [line 35], at operation 714, a notice or disclaimer corresponding to a notice or disclaimer item is obtained; the banker can say the notice or disclaimer item and the vocal recognition software can detect that the notice or disclaimer item is selected; col. 12 [line 48], when a notice or disclaimer item is selected, an indication of the selection is sent to server computer 104; server computer 104 can then obtain text of the notice or disclaimer corresponding to the selected notice or disclaimer item and send the text of the notice or disclaimer to the AR device; server computer 104 can obtain the notice or disclaimer from server computer 104, from database 106 or from a server computer or database that is accessible from server computer 104)

Regarding claims 35 and 52, claims 35 and 52 contain substantially similar limitations to those found in claim 7.  Consequently, claims 35 and 52 are rejected for the same reasons.

Regarding claim 10, Eidam in view of Brown teaches all the limitations of claim 1, further comprising:
wherein the instructions that are executable by the augmented reality system cause the augmented reality system to further perform: accessing historical information of the person based on determined identification (Eidam Figs. 1-9; col. 2 [line 45], the alerts can be in the form of a checklist of notification items that provides keywords or phrases corresponding to a notification that is to be communicated to the customer; col. 4 [line 4], when the banker discusses a checklist item with the customer, the vocal recognition software can detect that the checklist item is being discussed; the banker can ask for the notice or disclaimer to be displayed; the banker can verbally say “Access” and a checklist item; col. 4 [line 34], the server computer can track the notices and disclaimers that are sent to the AR device and that are communicated to the customer; col. 4 [line 46], the server computer can also annotate customer files to provide a history of communications between the customer and the banker and to verify that a required notice or disclaimer was communicated to the customer; col. 6 [line 42], the banker can initiate the banking software application and obtain the customer profile from server computer 104; the banker can use the customer's name or an account number for the customer to obtain the customer profile from server computer 104; col. 9 [line 40], the server computer can customize a display of disclaimer items to be discussed based on a profile and history of the customer; if the customer has already opened a checking account with the bank, the customer may have already been informed about one or more of the disclaimer items; the one or more disclaimer items that have been previously discussed with the customers can be left off the checklist display 400 so that the banker does not discuss a disclaimer item that has been previously communicated to the customer)

Regarding claim 13, Eidam in view of Brown teaches all the limitations of claim 1.  Brown further teaches:
wherein the instructions that are executable by the augmented reality system cause the augmented reality system to further perform: determining mood of the person in the viewport of the augmented reality system (Brown Figs. 1-6; [0016], a head-mounted display device (HMD) may detect a mobile device associated with a particular person within an environment, acquire a personalized information set corresponding with the particular person from the mobile device, generate a virtual billboard based on the personalized information set, and display the virtual billboard on the HMD; [0048], FIGS. 4A-4C provide examples of various augmented reality environments in which one or more virtual billboards (or holographic displays) associated with different people within an environment may be generated and displayed to an end user of an HMD; [0049], FIG. 4A depicts one embodiment of an augmented reality environment 400 in which one or more virtual billboards may be displayed; augmented reality environment 400 includes a first person associated with a first mobile device 29 and a second person associated with a second mobile device 28; as viewed by the second person using the second mobile device 28, a first virtual billboard 414 may be displayed to the second person including a first set of personalized information including a mood of the first person ("happy"); [0059], via image recognition of the particular person within a field of view of the HMD [0060], identifying the particular person associated with the first mobile device within a field of view of an HMD; [0061-0062], in step 506, a first set of personalized information associated with a virtual billboard is generated; [0068], and facial recognition techniques may be applied to the images in order to identify the one or more persons within the field of view of the HMD)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the instructions that are executable by the augmented reality system cause the augmented reality system to further perform: determining mood of the person in the viewport of the augmented reality system as suggested in Brown into Eidam.  Doing so would be desirable because a person may be looking for something or someone in particular, but not know exactly where to find it or who can help them find it.  If the person spends too much time looking, they may become discouraged and leave.  Thus, there is a need to facilitate the real-time sharing of personalized information between persons within proximity to each other who have varying degrees of acquaintance (see Brown [0018]).  Additionally, determining and displaying a mood of the person in the viewport would better enable the user to appropriately interact with the person, thereby increasing usefulness of the system.

Regarding claims 38 and 55, claims 38 and 55 contain substantially similar limitations to those found in claim 13.  Consequently, claims 38 and 55 are rejected for the same reasons.

Claims 4, 34, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Eidam in view of Brown in further view Forutanpour of et al. (US 20140081634 A1, published 03/20/2014), hereinafter Forutanpour.

Regarding claim 4, Eidam in view of Brown teaches all the limitations of claim 1, further comprising:
wherein accessing the data set to populate the user interface further comprises: parsing of the captured audio to identify a trigger word sequence by converting the captured audio; and determining whether the captured audio includes the trigger word sequence of the one or more trigger word sequences further comprises determining whether a match exists between one or more words in the captured audio and one or more words of the trigger word sequence (Eidam Figs. 1-9;  col. 3 [line 26], a conversation between the banker and the customer can be monitored using vocal recognition software on the AR device; col. 5 [line 5], the wearable computer can also include voice recognition capability, permitting the user to direct the wearable computer via voice commands; col. 4 [line 4], when the banker discusses a checklist item with the customer, the vocal recognition software can detect that the checklist item is being discussed; the banker can ask for the notice or disclaimer to be displayed; the banker can verbally say “Access” and a checklist item; col. 4 [line 21], the vocal recognition software can detect when a notice or disclaimer is communicated to the customer; col. 4 [line 58], each reminder can be a word or a phrase that can remind the banker to communicate a notice or disclaimer to the customer; col. 6 [line 41], the example vocal recognition module 204 can recognize words from spoken audio and identify keywords and phrases from live and recorded speech; the keywords can be predetermined based on types of interactions expected between the banker and the customer; col. 12 [line 35], the banker can say the notice or disclaimer item and the vocal recognition software can detect that the notice or disclaimer item is selected)
However, Eidam in view of Brown fails to expressly disclose converting the captured audio to text; determining whether a match exists between one or more words in the converted text.  In the same field of endeavor, Forutanpour teaches:
converting the captured audio to text; determining whether a match exists between one or more words in the converted text (Forutanpour Figs. 1-8; abs. speech spoken by a person in a real-world scene may be captured by an augmented reality (AR) device; [0061], keywords within text displayed to the user by the HMD of the AR device may be emphasized; such emphasis may allow a user to quickly review text for key points being made by the person to whom the text is attributed; keywords may be determined based on emphasis applied by the person who spoke the word or based on a dictionary that assigns emphasis to particular words; referring to FIG. 3, keywords that are emphasized include keyword 320-1 and keyword 320-2; specific keywords may be defined by the user of the AR device and may be stored in a user preference database; [0062], various methods may be performed using the system of FIG. 1 to superimpose virtual objects over a real-world scene, such as in FIGS. 2 and 3; FIG. 4 illustrates an embodiment of a method 400 for using an augmented reality device to provide text corresponding to speech for which a user was not present; method 400 may involve the use of an AR device by a user; a head-mounted display (HMD); [0063], at step 410, speech spoken by a person present within a real-world scene may be captured by a first AR device; [0064], at step 420, the speech captured at step 410 is transcribed into text; this step may be performed by the first AR device or the speech captured at step 410 may be transmitted to a remote computer system, which may then perform the transcription of the speech into text; [0085], if the speech is in the user's preferred language; only transcription services may be performed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated converting the captured audio to text; determining whether a match exists between one or more words in the converted text as suggested in Forutanpour into Eidam in view of Brown.  Doing so would be desirable because text of the conversation may be presented to the user and displayed in speech bubbles or in some other form of virtual object by the HMD worn by the user. The text in each speech bubble may be added to as additional speech is spoken by the persons. As such, a user may be able to navigate through speech that occurred while the user was not listening (e.g., the user was not present or was not paying attention) (see Forutanpour [0024]).  Additionally, converting the captured audio to text would enable the system to reliably determine the content of users’ speech as well as easily enable important keywords to be customized and accurately matched by voice recognition (see Forutanpour [0061]).

Regarding claims 34 and 51, claims 34 and 51 contain substantially similar limitations to those found in claim 4.  Consequently, claims 34 and 51 are rejected for the same reasons.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eidam in view of Brown in further view Chien of et al. (US 20130169680 A1, published 07/04/2013), hereinafter Chien.

Regarding claim 11, Eidam in view of Brown teaches all the limitations of claim 10. However, Eidam in view of Brown fails to expressly disclose wherein the historical information of the person further comprises: travel history of the person.  In the same field of endeavor, Chien teaches: 
wherein the historical information of the person further comprises: travel history of the person (Chien Figs. 1-7; [0030], when a user of the system 100 is ready to talk with at least one interlocutor, a social message 110 of interlocutor (such as identity, preferred multimedia information, recommended information, browsed information, shared information and so on of interlocutor) may be pre-gathered by the social message processing module 11 firstly on social network (such as Facebook, Twitter, YouTube, MySpace and so on); subsequently, the gathered social message 110 of interlocutor may be analyzed by the social message processing module 11, so as to generate at least one recommended topic 111, such as traveling (social history associated with the topic travel); [0031], the recommended topic 111 may be used by the user to talk with the interlocutor; [0032], one of topics 111 (such as traveling topic) recommended by the system 100 may be utilized by the user to talk with the interlocutor; if the speech and behavior 120 of high-pitched tone, joyous expression revealed on face, rich body movement, and/or talking about interesting travel experience is expressed by the interlocutor during talking, the emotion state 130 of a positive response (such as delight), implying the interest of interlocutor in traveling topic; [0037], as shown in FIG. 2, the social system 100 may be also installed in an electronic glasses 200 having an image window 21, the image window 21 being the lens element of the electronic glasses 200; the user may talk with the interlocutor face-to-face directly when wearing the electronic glasses 200, and may be then notified the recommended topic 111 and the emotion state 130 of interlocutor provided by the system 100 immediately through viewing the image window 21 of the electronic glasses 200 while talking; [0041], the recommended topic 111 and the emotion state 130 may be drawn in the real scene 150 through the utilization of augmented reality processing module 16, as shown in FIG. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the historical information of the person further comprises: travel history of the person as suggested in Chien into Eidam in view of Brown.  Doing so would be desirable because nowadays, as network technology develops more and more, network becomes an indispensable part in life of people gradually. On-line talking, shopping, web browsing, data inquiry, message transmission or interaction in social website and so on, are often performed on network for people (see Chien [0002]).  Here, how to pull people back to real life from virtual network world and bring social message of virtual network into real life, so as to increase communication topics between persons in real life, further improving interpersonal relationship, is the object that the present invention is intended to achieve (see Chien [0004]).  It is one object of the present invention to provide a social system and method used for bringing virtual social network into real life, in which social message of at least one interlocutor is gathered and analyzed in virtual social network to generate at least one recommended topic, which may be utilized by a user to talk with the interlocutor directly, whereby communication topics between persons in real life may be increased, further resulting in improved interpersonal relationship (see Chien [0005]).  The social system and process of the present invention may be allowed for bringing social message on virtual network into real life, and provided for increasing communication topics between persons in real life, whereby a better social effect is achieved, further improving interpersonal relationship (see Chien [0064]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US 20160035135 A1) see Figs. 1-11 and [0041-0051].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143